               Case 1-19-45036-reg              Doc       Filed 12/03/19         Entered 12/03/19 17:16:50




                                       UNITED STATES BANKRUPTCY COURT
                                           Eastern DISTRICT OF New York



In re 293 Franklin LLC                                                         Case No. 19-45035 (CEC)
      Debtor                                                          Reporting Period: 10/01/2019 -10/31/2019


                                                                                           ~---'--------
                                                                     Federal Tax I.D. # XX-XXXXXXX

                                     SINGLE ASSET REAL ESTATE COMPANIES

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
     submit a copy of the report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District ofNew York are due 15 days after the end of
     the month, as are the reports for Southern District ofNew York)

     REQUIRED DOCUMENTS                                                    Form No.          Document Explanation
                                                                                             Attached Attached
       Schedule of Cash Recei ts and Disbursements·                 MOR-1 (RE)
      Bank Reconciliation (or copies of debtor's bank
    ..,r_ec_o_n_c1_·li_at_io_n_s_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ MOR-1 (CONT)
        Co ies of bank statements
        Cash disbursements · ournals
     Statement of O erations
     Balance Sheet
     Summ

     Rent Ro                                                          MOR-5    (RE)              ✓
     Pa ents to Insiders and Professional                             MOR-6    (RE)
     Post Petition Status of Secured Notes, Leases Pa able            MOR-6    (RE)
     Cash Flow Pro· ection                                            MOR-7    (RE)
     Debtor Questionnaire                                             MOR-8    (RE)

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.

     Signature of Debtor                                                                                   Date


     Name and Title


     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
     partnership; a manager or member if debtor is a limited liability company.




                                                                                                                        FORM MOR (RE)
                                                                                                                                2/2008
                                                                                                                           PAGE 1 OF 1
               Case 1-19-45036-reg                             Doc           Filed 12/03/19                   Entered 12/03/19 17:16:50




In re 293 Franklin LLC                                                                     Case No. 19-45035 (CEC)
      Debtor                                                                      Reporting Period: 10/01/2019- 10/31/2019

                       SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor's books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL" column must equal the sum of the fhree bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-I (CON'nl




     PREPETITION
     ACCOUNTSRECEIVABLE-
     POSTPETITION
     LOANS AND ADVANCES
     SALE OF ASSETS




    SALES, USE, & OTHER TAXES
    JNVENTORY PURCHASES
    SECURED/RENTAL/LEASES
    INSURANCE
    ADMINISTRATIVE
    SELLING
    OTHER 'ATTACH LIST                                                  ;n........
    ~=;;.;..==;.;..;.-=~-----1--------1------1-------11---a..i-=Q-'--...::;                                                                                J<see         ~q_11     l
    OWNERDRAW*                                                                                                                                                      _i ,_            I
    TRANSFERS O DIP ACCTS                                                                                                                                       S-c;C,'"t\"'./1,l-e"-C-
    PROFESSIONAL FEES
    U.S. TRUSTEE UARTERLY FEES




     * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

                              THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS
       LESS: TRANSFERS TO OTHER DEBTOR IN
     POSSESSION ACCOUNTS
       PLUS: ESTATE DISBURSEMENTS MADE BY .
     OUTSIDE SOURCES (i.e. from escrow accounts)
     TOTAL DISBURSEMENTS FOR CALCULATING
     U.S. TRUSTEE OUARTERLY FEES




                                                                                                                                                           FORM MOR-1 (RE)
                                                                                                                                                                    212008
                                                                                                                                                               PAGE1 OF1
             Case 1-19-45036-reg                     Doc         Filed 12/03/19              Entered 12/03/19 17:16:50




In re 293 Franklin LLC                                                            Case No. 19-45035 (CEC)
      Debtor                                                             Reporting Period: 10/01/2019 - 10/31/2019

                                          BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank recon iliation must be included for each bank account. The debtor's bank reconciliation may be substituted
     for this page.



                                                   Operating                      Tax                        Other
                                           #                            #                         #




     OTHER




                                                                                                                         FORM MOR-1 (CONT)
                                                                                                                                     2/2008
                                                                                                                               PAGE 1 OF1
               Case 1-19-45036-reg                         Doc    Filed 12/03/19                 Entered 12/03/19 17:16:50




In re 293 Franklin LLC                                                                            Case No. 19-45035 (CEC)
      Debtor                                                                             Reporting Period: 10/01/2019 -10/31/2019


                                          STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                  MONTH            CUMULATIVE -FILING




     Advertising
     Auto and Truck Expense
     Cleaning and Maintenance
     Commissions                                                                                                      Sooo
     Officer/Insider Com ensation*
     Insurance
     Management Fees/Bonuses
     Office Ex ense
     Other Interest
     Re airs                                                                                                                 00
     Supplies
     Taxes - Real Estate
     Travel and Entertainment
     Utilities
     Other attach schedule
     Total Operating Expenses Before Depreciation
     De reciation/Depletion/Amortization




          • $.'.

     Professional Fees
     U.S. Trustee Quarterly Fees                                                             7       s
     Interest Earned on Accumulated Cash from Chapter 11 (see
     continuation sheet




     Income Taxes
     Net Profit (Loss)                                                                                                            J_
     *"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                        FORM MOR-2 (RE)
                                                                                                                                                 2/2008
                                                                                                                                            PAGE 1 OF2
            Case 1-19-45036-reg                       Doc         Filed 12/03/19         Entered 12/03/19 17:16:50




In re 293 Franklin LLC                                                                       Case No. 19-45035 (CEC)
     Debtor                                                                         Reporting Period: 10/01/2019 -10/31/2019

     BREAKDOWN OF "OTHER" CATEGORY

     OTHER OPERATIONAL EXPENSES                                                                       /
                                                                                                 7
                                                                                             /
                                                                                         /
                                                                                     /
                                                                                /
     OTHER INCOME                                                           /
                                                                        /
                                                                    /
                                                              /
     OTHER EXPENSES                                       /
                                                      /
                                                  /
                                              /
     OTHER REORGANIZATION ~ENSES
                                          /
                                      /
                                  /
                              /
                          /

     Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
     Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
     bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                       FORM MOR-2 (RE)
                                                                                                                                2/2008
                                                                                                                           PAGE2OF2
                        Case 1-19-45036-reg                               Doc             Filed 12/03/19                     Entered 12/03/19 17:16:50


In re 293 Franklin LLC                                                                              Case No.               19-45035 (CEC)
      Debtor                                                                          Reporting Period:             10/01/2019 - 10/31/2019

                                                                                 BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.




     Restricted Cash and Cash Equivalents (see continuation
     sheet
     Accounts Receivable et
     Notes Receivable
     Pre aid Ex enses




     Post- etition Contri
     NET OWNERS' E UJ
     TOTAL LIABILITIES AND OWNERS' EQUITY
     *"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                             FORM MOR-3 (RE)
                                                                                                                                                                      2/2008
                                                                                                                                                                 PAGE 1 OF2
                     Case 1-19-45036-reg                    Doc          Filed 12/03/19                            Entered 12/03/19 17:16:50


In re 293 Franklin LLC                                                         Case No. _ _ _ _1_9_-4-'5--'0_35__._(C'-E_C_.)'---------
      Debtor                                                          Reporting Period: _;;;..10;.;./0.:cl""/2;;;.;0"'"lc:..9_-..;;;;1""'0/-'-3;;;;1/.:c20.;;..;1;;.;;.9_ _ _ _ _ _ __

     BALANCE SHEET - continuation section




     Other Assets




     Adjustments to Owner's Equity




     Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
     Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                                                                         FORM MOR-3 (RE)
                                                                                                                                                                                                  2/2008
                                                                                                                                                                                             PAGE20F2
                                         Case 1-19-45036-reg    Doc   Filed 12/03/19           Entered 12/03/19 17:16:50



In re 293 Franklin LLC                                                               Case No. 19-45035 (CEC)
      Debtor                                                                Reporting Period: 10/01/2019 - 10/31/2019



                                        SUMMARY OF UNPAID POST-PETITION DEBTS


                                                                       Number of Days Past Due
                                                  Current      0-30     31-60     I    61-90         Over91
     Mortgage
     Rent
     Secured Debt/Adequate Protection
     Pavments
     Professional Fees
     Real Estate Taxes
     Other Post-Petition debt (list creditor




     Total Post-petition Debts

     Explain how and when the Debtor intends t,




                      __   .,,,..
                                ~
                                    /




                                                                                                                           FORM MOR-4 (RE)
                                                                                                                                    2/2008
                                                                                                                               PAGE 1 OF 1
                                     Case 1-19-45036-reg              Doc       Filed 12/03/19         Entered 12/03/19 17:16:50




In re 293 Franklin LLC                                                                                                    Case No. 19-45035 (CEC)
      Debtor                                                                                                     ReportingPeriod: 10/01/2019-10/31/2019

                                                                               RENT ROLL

     A rent roll must be included for each property. The debtor's rent roll may be substituted for this page. Attach additional sheets as needed.

     Property: _ _ _ _ _ _ _ _ _ _ __
     Square Footage:




                                                                                                                                                      FORM MOR-5 (RE)
                                                                                                                                                               2/2008
                                                                                                                                                          PAGE 1 OF 1
              Case 1-19-45036-reg                          Doc          Filed 12/03/19                 Entered 12/03/19 17:16:50




In re 293 Franklin LLC                                                     Case No. 19-45035 (CEC)
     Debtor                                                       Reporting Period: 10/01/2019 -10/31/2019



                                            PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101 (31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, c,ommissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets ifnecessary.




          POST-PETITION STATUS OF SECURED NOTES, LEA S PAYABLE
                   AND ADEQUATE PROTECTION PAYMENT




                                                                                                                                                    FORM MOR-6 (RE)
                                                                                                                                                             2/2008
                                                                                                                                                        PAGE 1 OF 1
                           Case 1-19-45036-reg                 Doc         Filed 12/03/19              Entered 12/03/19 17:16:50

In re 293 Franklin LLC                                                                                                       Case No. 19-45035 (CEC)
     Debtor                                                                                                         ReportingPeriod: 10/01/2019-10/31/2019

                              CASH FLOW PROJECTION FOR THE PERIOD _ _ _ _ _ THROUGH _ _ _ __

     A cash flow projection must be included for each property. The debtor's cash flow projection may be substituted for this page. Attach additional sheets as needed.
     This projection needs to be completed at the beginning of the case, every year, or when there are significant changes (i.e. tenant change, rent change, etc.)

     Property:                                                                                                                        ~-6-~d~J
     Square Footage:

                                      MONTH        MONTH       MONTH                                                          MONTH       MONTH        MONTH        MONTH




     Income
     Common Area
     Maintenance




     Auto and Truck
     Expense
     Cleaning and
     Maintenance
     Commissions
     Officer/Insider
     Compensation*
     Insurance
     Management
     Fees/Bonuses
     Office Expense
     Other Interest
     Repairs
     Supplies
     Taxes - Real Estate
     Travel and
     Entertainment
     Utilities
     Other (attach
     schedule)
     Total Expenses
     ~-
     Debt Service
     Professional Fees
     U.S. Trustee Fees




     Improvements
     Vacancy Allowance

     Net Cash Flow




                                                                                                                                                       FORM MOR-7 (RE)
                                                                                                                                                               212008
                                                                                                                                                           PAGE 1 OF1
            Case 1-19-45036-reg               Doc       Filed 12/03/19          Entered 12/03/19 17:16:50




In re 293 Franklin LLC                                                                 Case No. 19-45035 (CEC)
      Debtor                                                                  Reporting Period: 10/01/2019 - 10/31/2019



                                         DEBTOR QUESTIONNAIRE
     IMust be completed each month. If toe answer to any ot toe                     Yes                   No
     questions is "Yes", provide a detailed explanation of each item.
     Attach additional sheets if necessary.                                                                ,,
     ttave any assets been sold or transferred outs1ae tne normal course or
   1 business this reporting period?
                                                                                      /               J
     Have any tunds been disbursed trom any account other tnan a aeotor
   2                                                                              ✓
     in possession account this reporting period?
     11s the Debtor delmquent m the timely tllmg ot any post-pet1t1on tax
   3 returns?
                                                                                                     ✓
     IAre workers compensation, general 11aolllty or otner necessary

                                                                                                     ✓
   4 insurance coverages expired or cancelled, or has the debtor received
     notice of expiration or cancellation of such policies?

   5 Is the Debtor delinquent in paying any insurance premium payment?
                                                                                                      ✓
     Have any payments been made on pre-pet1t1on ilabiiltles thIS reportmg
   6 period?                                                                                           J
     IAre any post pet1t10n receivables (accounts, notes or loans) due trom
   7 related parties?                                                                                  r/
   8 Are any post petition State or Federal income taxes past due?                                     r/
   9 Are any post petition real estate taxes past due?                                                 c/ /
  10 Are any other post petition taxes past due?                                                        ..J
  11 Have any pre-petition taxes been paid during this reporting period?                                  c/
  12 Are any amounts owed to post petition creditors delinquent?                                           ,1
     !Have any post petition Joans been been received by the Debtor trom
  13 any party?                                                                                             /
  14 Is the Debtor delinquent in paying any U.S. Trustee fees?                                              v'
     lls the Debtor aelmquent w1tn any court oraerea payments to attorneys
  15 or other professionals?                                                                                v'
     ttave the owners or shareholders received any compensation outside o
  16 the normal course of business?
                                                                                                           I

                                                                                           oufs,bJ ,\~

                                                            ..f                            (+c f{    ()    e/'   p   ..5 /~s




                                                                                                                         FORM MOR-8 (RE)
                                                                                                                                 2/2008
                                                                                                                             PAGE1 OF1
                           Case 1-19-45036-reg                                Doc            Filed 12/03/19      Entered 12/03/19 17:16:50


        • • BankUnited
          P.O. Box 521599                 Miami, FL 33152-1599




          1ll 11 ll 11111l1 1l1 111 11l•1l1l1111 111 11•• 1•1111 1h 11111l 111 11 11 11 •1
                    .>019702 3530271 0001                         □□ 8229        102
                    293 FRANKLIN LLC
                    DEBTOR-IN-POSSESSION
                    CASE# 1-19-45035-CEC
                    266 BROADWAY SUITE 501

-                   BROOKLYN NY 11211




-



        DIP BUSINESS CHECKING Account ********.9088

        Account Summary
        Statement Balance as of 10/02/2019                                                                                                             $0'.00

    \                  Plus
                       Less
                                                                                        3
                                                                                        3
                                                                                             Deposits and Other Credits
                                                                                             Withdrawals, Checks, and Other Debits
                                                                                                                                                  $17,863.93
                                                                                                                                                  . $5,190.49
                       Less                                                                  Service Charge                                            $0.00
                       Plus                                                                  Interest Paid                                             $0.Q0
        Statement Balance as of 10/31/2019                                                                                                        $12,673.44


        Activity By Date
        Date                  Diiscriptfon                                                                     Withct,:awa/$>,        ·Deposits     Balance
        10/04/2019            Customer Deposit                                                                                         $100.00       $100.00
        10/24/2019            Customer Deposit                                                                                        $6;243.93    $6,343.93·
        10/28/2019            Customer Deposit •.. ·  .. · ·.                                                                        $11,520.00   $17,863.93
        10/31/2019            OUTGOING DQMWIRE: NISON LERNE                                                       $5,000.00                       $12,863.93
        10/31/2019            OUTGOING DOM WIRE FEE                                                                  $25.00                       $12,838.93
        10/31/2019 .·          Deluxe SBS. . BUS PROD                                                               $165.49                       $12;673.44
                                ·02046134575128-
                                  108 WALLABOU1"                5A CORP




                                                                                         BankUnited, N.A.
                        Case 1-19-45036-reg         Doc     Filed 12/03/19    Entered 12/03/19 17:16:50


     •1ta BankUnited
       P.O. Box 521599       Miami, FL 33152-1599
                                                                                                      Page3 of3

                                                                             ~~77:-~~~~~~~7~~.=~~~7~7~77~~.~~~7=1
                                                                                                                             j
                                                                             '•;. / t;tate_rnent [)ate:.· O~te>~et 3~\2019 ·..
                                                                             I· A~quntt--JtJml:ler: ~i<i<f90~~ . . . J
                                                                             i.·· .:. ,· ·. .. . '· .· . . ·. · ·. ·. . .· ·. OI
                                                                             j~~~~~~~~,.~~~~~~~~~~J




--   If your account does not balance please check the following carefully:
     Have you entered the amount of each check in your checkbook register?
     Are the amounts of your deposits and other additions entered in your checkbook register the same as those on this
     statement?
-    Have you checked all additions and subtractions in your checkbook register?
     Have you carried the correct balance forward when starting a new page in your checkbook register?


     IN CASE OF QUESTIONS OR ERRORS ABOUT YOUR STATEMENT:
     PLEASE CALL (TOLL FREE) 1-877-779-BANK (2265) OR WRITE US AT:

                                               BankUnited Operations I EFT Error
                                           7815 NW 148th ST, Miami Lakes, FL 33016

     For Consumer Customers Only
     Please contact us if you think your statement is wrong or if you need additional -information about a transaction. We
     must hear from you no later than 60 days after we sent you the FIRST statement on which the error or problem
     appeared.
     1. Tell us your name and account number.
     2. Describe the error or the transfer you are unsure about and explain as clearly as you can why you believe there
     is an error or why you need further information.
     3. Tell us the dollar amount of the suspected error.
     You may be required to put your request in writing. We will investigate your complaint and will correct any error
     promptly.

     For Electronic Funds Transfers, if we take more than 10 business days to investigate and correct the error, (20
     business days if you are a new customer for electronic funds transfers occurring during the first 30 days after the
     first deposit is made to your account), we willrecredit your consumer account for the amount you think is in error
     (plus interest if your account earns interest), so that you will have the use ofthe money during the time it takes us
     to complete our investigation;                                                   -   ·         -                  ··

     For Substitute Checks, if we take more than 1O business days to investigate and correct the error, we will recredit
     your consumer account for the amount of loss up to the lesser of $2,500.00 (plus i.nterest if your account earns
     interest) or the amount of the substitute check. If your account is new (30 days from the date your account was
     established), has been subject to repeated overdrafts, or we believe the claim is fraudulent, we may delay the
     availability of recredited funds until we determine the claim is valid or until the 45th day after the claim was
     submitted.


~~
~




      G),
       EnuAl 110USING
                                                                                                           Member
                                                                                                           FDIC
       LENDER


                                                          BankUnited, N.A.
                Case 1-19-45036-reg           Doc     Filed 12/03/19     Entered 12/03/19 17:16:50


                                      SIGNATURE BANK

                                                                                              Statement Period
                                                                                           From October 01, 2019
                                                                                           To October 31, 2019
                                                                                           Page2of4

      293 FRANKLIN LLC
      199LEEAVENUE #635                                                                    PRIVATE CLIENT GROUP 422
                                                                                           26 COURT STREET
      BROOKLYN NY 11211                                                                    BROOKLYNi NY 11242




                                                                                   Primary Account:         5798       2



S:CGNATOU CDCKING                          5798




Previous Balance as of October        01, 2019                                                               263.61-
3 Cred:i.ts                                                                                     10.,.750 .oo
4 Debits                                                                                        12,097.23
l!lncling Bal.ence as of   Octobel:   3.1, 2019                                                            1,610.84-

Deposits and Other C:r:eclits
Oct 02 ACB DEPOS:C'J!            ck/:r:ef_ no.      7763436                                              5,660.00
293 ~ I N AVJ:        DLECHECK         44097351
002 00000000000566.0009S80653001
Oct 04 ACH DUOS:C'J!             ck/ref no.         8083985                                                930.00
293 !'RANKL:cN AVJ:   DLECHECK         44097351
002 000000000000930009580653001
Oct 15 ACB DDOS:C!I!            ck/ref no.          9080282                                              4,160.00
293 FIUWKtalN AVJ:    TELECBECK        44097351
002 000000000004160009580653001

W:i.thd:r:awals andOther Debi.ts
Oct 18 A~OMM!BD P A ~             ck/ref no.    9372665                                                     25.44
NA'l!:CONAL GRID NY    ~ILI!rYPAY     00245042053
Oct 31 OD l'inance Cha:r:ge                                                                                   9.79

Checks by Serial N'lmlber
Oct 17         21                 10,000.00         Oct 15      25   *          2,062.00

* :Cndicates break    i.n check sequence
                                Case 1-19-45036-reg                                               Doc                        Filed 12/03/19   Entered 12/03/19 17:16:50

                                                                     SIGNATURE BANK
                                                                                                                                                                 PAGE4 OF4




                                                                                             --·· -
                                                                       ........                            021
                                   293 FIIANKIJN I.LC
                                                                   l!!l!          ,-!J.,1!1
                  ~~t'Slf      {.. &w1                      ..                        J$/qoo~
                I/ --f8'JI -,;;;1/l&!P..                :A?                               !l!ll,!.l!"'i   !il IS'::
                 '           ~~·
                 .....                                  .
                                                            ta,.   ooi,
                                                                                      l         l:J_             w


                                                   ,                       ,




                                                                                                                             0
                                                                                                                             e



                                                                                                                 ig¼'
                                                                                                                 µ.          1:
                 I~ I t I 'J    ~~~bUU6~14~81 t~tt26UIJ57S< SlC
                                                                               -··-
                  --                                                                                            ..,.......
                                                                                                          .:



                               10/17/19                     21                  10,000.00                                                       10/15/19    25     2,062.00




...,,___ .. ·
                   Case 1-19-45036-reg          Doc     Filed 12/03/19       Entered 12/03/19 17:16:50


                                    SIGNATURE BANK

     565 Fifth Avenue
                                                                                                  Statement Period
     New York, NewYork 10017                                                                   From October 01, 2019
                                                                                               To October 31, 2019
                                                                                               Page1of4
      00000967 MSIGDDA1105 09 000000000 9 422
      293 FRANKLIN LLC
                                                                                               PRIVATE CLIENT GROUP 422
      199 LEE AVENUE#635                                                                       26 COURT STREET
      BROOKLYN NY 11211                                                                        BROOKLYN, NY 1124a




                                                                                            See Back fc>r Important IQformation

                                                                                         Primary Acc:ount:       557~        2

AVOID BUSINESS g..;MJI.J:L FINANCIAL F.RAUD! PLEASE VJ:S:tT THE "PRIVACY & SECUlUTY"
SEC!rION LOCADD mIDElt THE "ABOUT US" BEADJ:NG M WNW. S I ~ . COM. SmiE~
"BUSINESS l ! l - ~ C~Sl!l" TO READ TD UCl!lNT DWS l!'l\OM 'fBB l!'!lDDAL
:B~U OF ... u_'IEST::C~~ .. ~~~ . ~...~J:R(;l. ~,:mBSSBs,.,J111C:;WD:aJ~
Gl1IDANC1t ON ~ . You,CAN•(])().•~.il\EDU($ YOlJR' lUSK OF. B B ~ A':V:Cc\rl'.M,
S I ~ Bl,NK ~ i j ~             ms :i:s    ~       ms       TO SBlll!l ~ri ()UR
CLJ:ENTS. Wll AD lGIUNG IT :ilVAIIASl,E ~ ~OD l!'01\ YOUR J:N!'O!!MAT:tON AND ANY
ACUON THM YOU·~ C::ON.~ll>~.AP~Tl!l.                                        .
                                                                         Opening Bal..                       Closing Bal.




 J!JLAT:tONSH:tP           TOTAL                                                               1,610.84-
         Case 1-19-45036-reg     Doc      Filed 12/03/19    Entered 12/03/19 17:16:50



                  293 Franklin Ave


                             Budget

                                    Month          Annual
Income
    Rent Income                 $      9,090   $     109,080

Expenses
     RE Taxes                            333           4,000
     Utility                           66.67             800
     Water                               375           4,500
     Repairs & Maintenance             1,500          18,000
     Insurance                           370           4,441
  ** Broker Commission                 1,000          12,000
   * US Trustee Fees                  108.33           1,300
    Total Expenses              $     3,645    $     45,041

Net Income                      $ 5,445        $    64,039

  ** except for Oct 2019 we need to pay $5,000
   * except for Oct 2019 we need to pay $325
